Stephens, J.
Where the owner of premises left dynamite caps, which were dangerous explosives, in a box exposed and unguarded, beside a traveled private roadway on the premises, and easily accessible to children, who are attracted thereto, the dynamite caps at the time not being put to immediate use by the owner, and where a child eight years of age, who had come onto the premises with the owner’s permission and while using the roadway, picked up some of the dynamite caps, the dangerous character of which was not known to him, and carried them to his home, where his brother, a child four years of age, himself unaware of the dangerous character of the caps, was attracted to them by their bright *851color and undertook to play with them by rattling them in a tin bucket, and the caps exploded and injured him, the owner of the premises, in permitting the dynamite caps to be thus left unguarded and exposed upon the premises by the roadside under the circumstances, may have been guilty of negligence proximately causing the injuries to the child, and it may be inferable that the owner, in thus permitting the caps to be upon the premises under the circumstances, was guilty of gross negligence and a wanton act. In a suit by the injured child against the owner of the premises, to recover damages for the injuries thus sustained, the petition as amended set out a cause of action and was improperly dismissed on demurrer. Mills v. Central of Georgia Railway Co., 140 Ga. 181 (78 S. E. 816); Wallace v. Matthewson, 143 Ga. 236 (84 S. E. 450; Terrell v. Giddings, 28 Ga. App. 697 (112 S. E. 914).
Decided February 20, 1932.
Adhered to on rehearing, March 5, 1932.
Emmett McElreath, 8. G. Townsend, for plaintiff.
R. D. Header, Reese, Scarlett, Bennet & Highsmith, for defendant.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.